ORIGINAL                                                                                  06/03/2022


           IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                       Case Number: DA 22-0081


                                        DA 22-0081


JAMES C. WANGERIN, CPA,
                                                                             VILL-10
                                                                              JUN 0 2 2022
            Petitioner and Appellant,                                       Bowen Greenwood
                                                                          Clerk of Supreme Court


      v.
                                                                    ORDER
STATE OF MONTANA, DEPARTMENT OF
REVENUE,

            Respondent and Appellee.


      This Court reviews briefs to ensure compliance with Rules 11 and 12 of the
Montana Rules of Appellate Procedure. After reviewing the reply brief of the pro se
Appellant, James C. Wangerin (Wangerin), which was filed on June 2, 2022, this Court
has determined that the brief does not comply with the below Rule and must be
resubmitted.
      M. R. App. P 12(3) governs the content of reply briefs and expressly states that an
appellant's reply brief "must be confined to new matter raised in the brief of the
appellee." Unlike an opening brief or a response brief—whose content is governed by M.
R. App. P 12(1) and 12(2)—a reply brief should not contain a novel "Statement of the
Case" section or a novel "Statement of the Facts" section. An appellant's reply brief
must also not seek to introduce a different "Statement of the Issues" section which
introduces new issues for appeal or which significantly alters the "Statement of Issues"
originally presented in the appellant's opening brief or in the appellee's reply brief. This
is because, under Rule 12(3), a reply brief cannot seek to add new facts beyond the
content of the appellant's existing opening brief and the appellee's existing reply brief.
       Here, Wangerin's reply brief contains new "Statement of the Issues," "Statement
of the Case," and "Statement of the Facts" sections. These three sections differ in content
from these sections' counterparts in Wangerin's previously submitted opening brief. The
inclusion of these three sections violates Rule 12(3), as Wangerin's reply brief cannot
seek to add new issues and facts beyond those already presented in his opening brief and
in Appellee's response brief. As a result, we ask Wangerin to eliminate these three
sections of his reply brief and resubmit his brief. The remaining content/sections of
Wangerin's brief are to remain unchanged.
Therefore,
       IT IS ORDERED that the signed original and seven copies of the referenced brief
be returned for revisions necessary to comply with the specified Rule;
       IT IS FURTHER ORDERED that a signed original and seven copies of the
revised brief ordered herein be filed within fourteen (14) days of the date of this Order
with the Clerk of this Court and that one copy of the revised brief be served on each
counsel of record;
       IT IS FURTHER ORDERED that no changes, additions, or deletions other than
those specified in this Order may be made to the brief as originally filed;
       IT IS FURTHER ORDERED that the postage costs for returning the referenced
copies of Appellant's reply brief will be billed to Appellant by the Clerk of this Court and
shall be due and payable upon receipt; and
       IT IS FURTHER ORDERED that the times for any subsequent briefing contained
in M. R. App. P. 13 shall run from the date of filing of the revised brief.
       The Clerk of this Court is directed to mail a true copy of this Order to Appellant
and to mail a true copy of this Order to all counsel upon whom the brief was served.
       DATED this 2nd day of June, 2022.
                                                         For the Court,




                                                                        Justice